Citation Nr: 0940276	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-28 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1968 to December 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss pre-existed his 
active service and has been shown to be at least as likely as 
not aggravated by noise exposure in service.

2.  The Veteran's claimed tinnitus has been shown to be at 
least as likely as not attributable to noise exposure in 
service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1153, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Under 38 
U.S.C.A. § 5103A, VA also has certain duties to assist the 
Veteran in his claim.  Given the favorable outcome detailed 
below, an assessment of VA's duties to notify and assist the 
Veteran is not necessary.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service incurrence of an organic disease of the nervous 
system, such as sensorineural hearing loss, may be presumed 
if manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
burden to show no aggravation of a pre-existing disease or 
disorder during service is an onerous one that lies with the 
government.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability and found that, when no pre-
existing condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and the 
burden then falls on the government to rebut the presumption 
of soundness.  

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the veteran's claim is not for direct 
service connection, but rather it is a claim for service-
connected aggravation of that disorder.  A pre-existing 
disease will be presumed to have been aggravated by military 
service when there is an increase in disability during such 
service, unless there is a specific finding that the increase 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a pre-existing condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Under 
Section 1153, the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under Section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
See 38 U.S.C. § 1153; also see 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417.

Factual Background

The Veteran's DD Form 214 indicates that he served as a 
vehicle operator and dispatcher.  

Service treatment records (STRs) indicate that the Veteran 
exhibited bilateral hearing loss during his October 1968 
enlistment exam.  Pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0
-5
-5
NT
50
NT
LEFT
0
-10
-5
NT
45
NT

The Veteran underwent several audiological examinations 
during service.  Representative audiological readings from 
the Veteran's period of service exhibiting the progression of 
his hearing loss were 65 decibels at 4000 Hz in his right ear 
and 55 decibels in his left ear at 4000 Hz in January 1969.  
STRs containing audiological test results, titled "hearing 
conservation data," show that the Veteran's primary source 
of noise exposure was aircraft noise from both the flight 
line and hangar shop.  The reports indicate that the Veteran 
did not wear ear protection.  On the Veteran's separation 
examination, pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
10
20
60
70
LEFT
10
10
10
20
10
40

A narrative on the separation examination states that the 
Veteran's ear, nose and throat trouble refers to hearing loss 
bilaterally at high frequencies.  The note further indicates 
that the Veteran exhibited improved hearing since his 
entrance examination.

The Veteran was afforded a VA examination in August 2005.  
Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
10
25
60
75
NT
LEFT
5
10
25
55
85
NT

Speech recognition ability was recorded as 100 percent in 
both ears.  The examiner noted that the Veteran exhibited 
bilateral hearing within normal limits from 250 Hz to 2000 Hz 
bilaterally, precipitously falling to a severe high frequency 
sensorineural hearing loss.  He noted that the Veteran 
exhibited the symptoms of bilateral high frequency 
sensorineural hearing loss and bilateral recurrent tinnitus.  
The examiner opined that, although the Veteran was noted to 
have preexisting hearing loss prior to enlistment, his 
hearing did not worsen or become aggravated by service.  He 
concluded by noting that it is less likely than not that the 
Veteran's current hearing loss and tinnitus were related to 
military acoustic trauma.

Bilateral Hearing Loss

The Board notes that deficient hearing in the both ears was 
noted at the Veteran's service entrance examination.  The 
presumption of soundness with respect to bilateral hearing 
loss therefore never attached.  To be successful in his claim 
for service connection, the Veteran must show that his 
hearing disability was aggravated by service.  As set out 
above, that requires a showing that the disability increased 
in severity during service or as a consequence of service. 

With respect to whether the hearing loss was aggravated 
during service, the Veteran's entrance audiology examination 
in October 1968 indicates that his pure tone thresholds were 
50 decibels in his right ear at 4000 Hz and 45 decibels in 
his left ear at 4000 Hz.  As demonstrated above, the 
Veteran's audiological results exhibited a progressively 
worsening hearing acuity.  In January 1969, the Veteran's 
pure tone thresholds were 65 and 55 decibels at 4000 hertz 
(Hz) in his right and left ears, respectively.  Further, the 
Veteran's separation examination showed a rise in pure tone 
thresholds, indicating an increase in the Veteran's hearing 
disability.  Inasmuch as the veteran's hearing disability 
increased in service, it is presumed to have been aggravated 
by military service.  

The Veteran contends, and his personnel records and STRs 
support, that he was exposed to hazardous noise during 
service.  In contrast to the Veteran's argument, the VA 
examiner opined that the Veteran's current hearing loss and 
tinnitus were not related to service as the medical records 
show that the Veteran's hearing thresholds were significantly 
unchanged from military enlistment.  In light of the evidence 
contained in the STRs, the Board finds the VA examiner's 
opinion to be unreliable and in contravention to the evidence 
on record.  Further, there is no specific finding that the 
increase is due to the natural progress of the disease.  In 
the absence of such a finding, the Board finds that the 
Veteran's bilateral hearing loss was aggravated in service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The appeal is 
granted.

Tinnitus

The Veteran contends that he has tinnitus resulting from 
noise exposure in service.  As noted above, the VA examiner 
opined that the Veteran exhibits the symptoms of bilateral 
recurrent tinnitus.  His STRs note, and the Board concedes, 
that the Veteran was exposed to aircraft noise over a number 
of years.  There is no evidence in his STRs, however, that 
the Veteran experienced tinnitus during service.  The 
Veteran's claim, however, does not fail on this point because 
the Veteran states that he has experienced ringing in his ear 
since service.  The Board finds the veteran's statement to be 
credible.  As prior precedent has established a lay person is 
competent to observe ringing in his ears, thus establishing 
continuity of symptoms.  Charles v. Principi, 16 Vet. App. 
370 (2002).  Thus, as the evidence of record reflects that 
the Veteran has a current diagnosis of tinnitus, that he has 
reported a continuity of symptomatology since service, and 
that he has a history of noise exposure in service, the Board 
finds that the evidence of record is in at least in equipoise 
as to whether the Veteran's tinnitus had its onset while on 
active duty.  Resolving all reasonable doubt in favor of the 
Veteran, his claim for service connection for tinnitus is 
granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


